                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JERMAINE A. HAMPTON,

       Plaintiff,                                                       ORDER
v.
                                                               Case No. 19-cv-153-wmc
JOHN DOE, ET AL.,

       Defendants.


       Plaintiff Jermaine A. Hampton has filed a proposed civil complaint and requested

leave to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed

with prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than March 19, 2019. If I find that plaintiff is indigent, I will calculate an

initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Jermaine A. Hampton may have until March 19, 2019

to submit a trust fund account statement for the period beginning approximately August 26,

2018 and ending approximately February 26, 2019. If, by March 19, 2019, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.
In that event, the case will be closed without prejudice to plaintiff filing the case at a later

date.




              Entered this 26th day of February, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
